Citation Nr: 0406858	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  94-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
and shoulder injuries for the purpose of accrued benefits.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA), as secondary to a service-
connected disability, for the purpose of accrued benefits.

3.  Entitlement to special monthly compensation (SMC) based 
on residuals of a CVA, for the purpose of accrued benefits.

4.  Entitlement to an increased evaluation for a low back 
disability, evaluated as 20 percent disabling, for the 
purpose of accrued benefits.

5.  Entitlement to an increased evaluation for chronic 
sinusitis, evaluated as 10 percent disabling, for the purpose 
of accrued benefits.



REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty January 1956 to April 1959.  
He died in January 1994.  The appellant is the veteran's 
widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was previously before the Board in September 1999, 
at which time the Board denied the appellant's claims.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2003 order, 
the Court vacated the September 1999 Board decision and 
remanded for, among other things, further development under 
the Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the appellant testified in March 1999 
before a Veterans Law Judge (then Member of the Board) who 
has since retired.

A letter was sent to the appellant and her representative in 
September 2003 explaining that the Judge before whom the 
appellant testified in March 1999 was no longer at the Board 
and could not therefore participate in the decision on her 
appeal, as required by law.  See 38 U.S.C.A. § 7102(b) (West 
2002).  The appellant was given the opportunity to request or 
waive a hearing before another Veterans Law Judge who would 
be able to participate in the decision, and she was given 30 
days for her or her representative to respond.  After the 30 
days, the letter explained, VA would assume that that the 
appellant did not wish another hearing. 

This information was again sent to the appellant's attorney, 
in November 2003, following receipt of the power of attorney 
and fee agreement at the Board.  The Board has received 
several communications from the attorney, including 
additional argument on the issues before it.  However, 
neither the appellant nor her attorney have responded with 
regard to the issue of an additional hearing.  Because the 
Board did not receive a response as to the appellant's wishes 
for another hearing within 30 days after the letter was re-
sent to the appellant's attorney in November 2003, the Board 
will proceed with the case.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

As noted above, the Court vacated and remanded the Board's 
September 1999 decision concerning these issues for further 
development, including development in accordance with VCAA.  
In addition, the Court requested that the Board do the 
following.

1.	Re-adjudicate the issues of entitlement to SMC, for the 
purposes of accrued benefits, in consideration with all 
elements of 38 C.F.R. § 3.352 in accordance with Ralston 
v. West, 13 Vet. App., 108 (1999).
2.	Re-adjudicate the issues of entitlement to increased 
evaluations for a low back disability and chronic 
sinusitis, for the purposes of accrued benefits, 
including analysis of the medical evidence in the record 
extending beyond the 2-year period allowed for the 
payment of benefits, in accordance with cf. Bonny v. 
Principi, 16 Vet. App. 504 (2002) and Marlow v. West, 12 
Vet. App. 548 (1999).  
?	In particular, the Court required an analysis as 
to "why the evidence of record over the 10 
years prior to the veteran['s] death is not at 
least in equipoise as to the award of a rating 
higher than 10 %, including a 50% rating, for 
[the veteran's] service-connected chronic 
sinusitis."
3.	Adjudicate whether or not a jurisdiction-conferring 
notice of disagreement was filed as to the issue of non-
adjudication of the claim for service connection for a 
bilateral eye condition, in accordance with Tablazon v. 
Brown, 8 Vet. App. 359 (1995) and Buckley v. West, 12 
Vet. App. 76 (1998).

The Board notes that the Court quotes from Hayes v. Brown in 
its decision.  4 Vet. App. 353, 360-61 (1993):

Entitlement to accrued benefits must be 
determined based on evidence that was 
either physically or constructively in 
the veteran's file at the time of his 
death.  See Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993) (holding that 
'evidence in the file at date of death' 
may include private hospital and 
examination reports submitted after date 
of death and permitting consideration of 
evidence deemed constructively in file at 
date of death).

Since Hayes, supra, the law concerning accrued benefits has 
changed several times.  See 38 U.S.C.A. § 5121 (West 2002); 
P.L. 108-183, Title I, § 104(a)-(c), 117 Stat. 2656 (Dec. 16, 
2003); P.L. 107-14 § 8(a)(16), 115 Stat. 35 (June 5, 2001); 
P.L. 104-275, Title V, § 507, 110 Stat. 3343 (Oct. 9, 1996); 
38 C.F.R. § 3.1000 (2003); 67 Fed. Reg. 65707, 65708 (Oct. 
28, 2002); 62 Fed. Reg. 35421, 35423 (July 1, 1997); 62 Fed. 
Reg. 5528, 5529 (Feb. 6, 1997); 61 Fed. Reg. 67949, 67950, 
(Dec. 26, 1996); and including 38 C.F.R. § 3.327 (60 Fed. 
Reg. 27409 (May 24, 1995).

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) redefined the obligations of VA with respect to the 
duty to assist, eliminated the well-grounded claim 
requirement, and imposed on VA certain notification 
requirements enhancing the Department's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

In the present case, in addition to the above direction from 
the Court, the appellant's attorney has indicated that other 
records are missing that should be obtained.

First, a request for additional service medical records was 
made in July 1993.  The request was returned with 
instructions to re-submit in 60 days, as the records were not 
then in the file but were out for a previous request.  The 
claims file does not demonstrate that the RO performed the 
required follow-up.  This must be done.

Second, the appellant testified before the Board in March 
1999 that the veteran received treatment for his service-
connected disabilities on a fee-contract basis arranged by 
VA.  These records must be obtained.

Third, the RO made several requests for private medical 
records from Sacred Heart Hospital in Pensacola, Florida 
(and, subsequently, Health Information Management Services in 
San Jose, California) which were returned, unfilled, because 
the health care facility was unable to recognize the 
appellant's authorization for release absent a death 
certificate or power of attorney in the appellant's name.  
The claims file does not demonstrate that the RO so complied 
with this request and, in fact, there are several such 
refusals of record.  Another attempt must be made to obtain 
these records.

Finally, the September 1999 Board decision notes that records 
of treatment for the veteran at the time of and immediately 
prior to his death are not of record.  An attempt must also 
be made to obtain these records.

The Board notes that the DAV v. Sec'y of VA, supra, 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated her 
husband for his service connected low 
back disability and chronic sinusitis, 
and claimed residuals of CVA and neck and 
shoulder injuries.  The RO should also 
request that the appellant identify all 
VA and non-VA health care provider who 
treated her husband at the time or and 
prior to his death.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records to include any 
and all clinical medical records from all 
identified health care providers that are 
not already of record.

4.  The RO should obtain any additional 
service medical records, including any 
and all clinical medical and hospital 
records.  In particular, the RO should 
make specific attempts to obtain all 
clinical medical, hospital records, and 
mental hygiene records.

If the service medical, clinical medical, 
or hospital, records are unavailable, the 
RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the appellant may provide.  
The RO should consider special follow-up 
by its military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the appellant augment the 
information that she has already 
provided.

5.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for accrued 
purposes for service connection for 
residuals of neck and shoulder injuries 
and CVA, the veteran's entitlement to SMC 
based on residuals of CVA, and 
entitlement to increased evaluations for 
the veteran's low back disability and 
chronic sinusitis.  In doing so, the RO 
is directed to consider all provisions of 
38 U.S.C.A. §§ 5121, 1114(r)(2); 
38 C.F.R. §§ 3.1000, 3.352, 3.327 and VA 
Manual, M21-1 P 5.25-to include all 
revisions since the appellant's claim in 
February 1994; Hayes and Ralston, supra; 
and all other cases cited above, in 
accordance with the Court's direction.

6.  The RO should further determine 
whether or not a jurisdiction-conferring 
notice of disagreement was filed as to 
the issue of non-adjudication of the 
claim for service connection for a 
bilateral eye condition, in accordance 
with Tablazon, supra, and Buckley, supra.

7.  If the decision remains in any way 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.  The supplemental 
statement of the case should address the 
issue of whether or not a jurisdiction-
conferring notice of disagreement was 
filed as to the issue of non-adjudication 
of the claim for service connection for a 
bilateral eye condition, and if the 
decision is adverse, should provide the 
appellant with all the applicable laws 
and regulations concerning the same and 
should apprise her of the right to submit 
a substantive appeal as to the issue, and 
to have it reviewed by the Board

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky, 
supra.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




